FILED
                                       Feb 04 2019, 2:12 pm

                                           CLERK
                                       Indiana Supreme Court
                                          Court of Appeals
                                            and Tax Court



              IN THE

Indiana Supreme Court
   Supreme Court Case No. 18S-JD-466

  In the Matter of the Honorable
  Geoff L. Robison, Judge of the
      New Haven City Court,
              Respondent.




        Decided: February 4, 2019

        Judicial Discipline Action



          Per Curiam Opinion
           All Justices concur.
Per Curiam.

   On September 21, 2018, the Indiana Commission on Judicial
Qualifications filed a “Notice of the Institution of Formal Proceedings and
Statement of Charges” (“Complaint”) against the Respondent, Geoff L.
Robison. Respondent timely filed an Answer, and a panel of Masters was
appointed on November 1, with a hearing scheduled to commence on
January 24, 2019.

  On December 31, 2018, the parties tendered a “Conditional Agreement
and Petition to Dismiss Matter as Moot.” On January 15, 2019, the Court
issued an order accepting the conditional agreement, dismissing this
matter as moot, and discharging the appointed Masters. We now write to
further explain this disposition.


Stipulated Facts
  Respondent, at all times pertinent to the charges, was the judge of the
New Haven City Court. Respondent is not an attorney.

   Respondent resigned as judge of the New Haven City Court effective
December 26, 2018. That same day, the New Haven City Council
unanimously voted to close the New Haven City Court, effective
December 31. The parties’ Conditional Agreement, which this Court
accepted on January 15, 2019, prohibits Respondent from future judicial
service.


Discussion
   When Respondent took office in 2000, only circuit court, superior court,
and appellate judges were required to be Indiana-licensed attorneys. Ind.
Const. Art. 7, §§ 7, 10; Ind. Code § 33-29-1-3. In 2015, Indiana Code section
3-8-1-1.5 was amended to require judicial candidates of all town courts
and certain city courts to be Indiana attorneys in good standing. Non-
attorney judges, like attorney judges, are ethically bound by the Rules of
the Code of Judicial Conduct. See Ind. Code of Judicial Conduct,
Application 1(A).


Indiana Supreme Court | Case No. 18S-JD-466 | February 4, 2019       Page 2 of 6
   The Complaint alleges, and Respondent admits, that in 2003, the New
Haven City Court and the Allen County prosecutor entered into a written
Agreement by which the Prosecutor’s Diversion Fund would pay the City
of New Haven up to $25 for each infraction deferral contract the New
Haven City Court executed. In April 2015, the prosecutor informed
Respondent that he and his staff were no longer authorized to use the
prosecutor’s signature stamp to execute infraction deferral agreements
and that infraction cases would no longer be filed in New Haven City
Court.

   After this conversation, Respondent and his staff continued to use the
prosecutor’s signature stamp to execute infraction deferral agreements
pursuant to the 2003 Agreement. In his Answer, Respondent claims that
the prosecutor’s unilateral change in filing policies breached this
Agreement, and argues that it was the prosecutor’s responsibility, not the
court’s, to ensure that local law enforcement agencies were made aware of
this policy change and amended their filing practices accordingly.

  Indiana Code section 34-28-5-1(f) provides that individuals who were
under 18 at the time of an offense are not eligible for an infraction deferral
program if the alleged violation falls under certain categories, including
traffic regulations, driver’s license violations, and open alcoholic beverage
violations. Respondent admits that he placed juveniles in the infraction
deferral program, thereby violating section 34-28-5-1(f), and explains he
was unaware of the change in Indiana law that made minors ineligible for
infraction deferrals.

   Finally, the Complaint alleges that during the course of the prosecutor’s
investigation into juvenile infraction deferral agreements, she discovered
that Respondent had accepted payments on 10 or more infraction cases
without adjudicating the cases. In September 2017, while dismissing
juvenile infraction cases, Respondent also dismissed some of these partial-
payment cases. Such dismissals prevented the prosecutor from refiling
these infractions in Allen Superior Court.

   The Commission charged Respondent with violating five provisions of
the Code of Judicial Conduct:



Indiana Supreme Court | Case No. 18S-JD-466 | February 4, 2019        Page 3 of 6
   • Rule 1.1, requiring judges to comply with the law;
   • Rule 1.2, requiring judges to avoid impropriety and act at all times in
     a manner promoting public confidence in the judiciary’s integrity;
   • Rule 2.2, requiring judges to uphold and apply the law and to
     perform all judicial duties fairly and impartially;
   • Rule 2.9(A), prohibiting judges from initiating, permitting, or
     considering ex parte communications; and
   • Rule 2.12(A), requiring judges to ensure that court staff, court
     officials, and others subject to the judge’s direction and control act in
     a manner consistent with the judge’s obligations under the Code.
   Respondent, who admits many of the Commission’s factual assertions
but denies that he committed judicial misconduct, is not an attorney and is
no longer a judge. The court over which he presided no longer exists, and
he has consented to a prohibition on future judicial service. In the order
dismissing this matter, we explained that continued litigation would be an
inefficient use of limited judicial resources. See In re Chapala, 902 N.E.2d
218, 219 (Ind. 2009).

   But we write to clarify municipal courts’ power to administer infraction
cases and infraction deferral agreements and to caution judicial officers on
the impropriety of assuming the prosecutor’s duties.

   Infraction proceedings are civil, as opposed to criminal, in nature. State
ex rel. City of New Haven v. Allen Superior Court, 699 N.E.2d 1134, 1136 (Ind.
1998). The prosecuting attorney is empowered to enforce infraction
statutes on behalf of the State. Ind. Code § 34-28-5-1(a). Pursuant to this
authority, prosecuting attorneys and attorneys for municipal corporations
can establish infraction deferral programs by which defendants may seek
dismissal of an infraction by paying certain fees and fulfilling other
conditions. Ind. Code § 34-28-5-1(g). When a defendant complies with the
terms of an infraction deferral agreement, “the prosecuting attorney or the
attorney for the municipal corporation shall request the court to dismiss
the action.” Id.

   Put simply, trial courts may neither dismiss these deferral cases sua
sponte nor use the prosecutor’s signature stamp to administer or execute
infraction deferral agreements. Either action is an improper assumption of


Indiana Supreme Court | Case No. 18S-JD-466 | February 4, 2019       Page 4 of 6
the prosecutor’s distinct role and flouts the Code of Judicial Conduct’s
overarching goal of an independent, fair, and impartial judiciary.

   Respondent is not the first Indiana judge to face such allegations. See
Public Admonition of the Honorable Martha C. Hagerty, Fremont Town
Court (Feb. 9, 2015) (admonishing non-attorney judge for repeatedly
engaging, or allowing staff to engage, in ex parte conversations with a
traffic infraction litigant and his attorney); Public Admonition of the
Honorable Martha C. Hagerty, Fremont Town Court (Nov. 19, 2012)
(admonishing non-attorney judge for repeatedly engaging in ex parte
conversations with the prosecutor and traffic infraction litigants); Public
Admonition of the Honorable Roger L. Huizenga, Walkerton Town Court
(June 22, 2009) (admonishing non-attorney judge for participating in an ex
parte conversation with a defendant about the status of her traffic
infractions and for assuming the role of the prosecutor when negotiating a
resolution to the defendant’s case). See also In re Harkin, 958 N.E.2d 788
(Ind. 2011) (attorney judge suspended without pay for 60 days for
establishing unauthorized deferral program for traffic offenses).

  While municipal courts are created by statute and empowered to
decide only certain cases, their status as “special courts” does not absolve
them of the duties of a separate but co-equal branch of government.
Municipal court judges, like all judges, must endeavor to maintain,
preserve, and protect the independence of Indiana’s judiciary, even when
administering the lowest-level civil and criminal offenses.

   With this opinion, we terminate the disciplinary proceedings relating to
the circumstances giving rise to this case. Because this action was
dismissed without a hearing and without a finding of misconduct by the
panel of Masters, Respondent will not be assessed costs. See Ind. Admis.
Disc. R. 25(IV).


All Justices concur.




Indiana Supreme Court | Case No. 18S-JD-466 | February 4, 2019       Page 5 of 6
ATTORNEY FOR RESPONDENT
J. Michael Loomis
Loomis Law Office
Fort Wayne, Indiana

ATTORNEYS FOR INDIANA COMMISSION ON JUDICIAL
QUALIFICATIONS
Adrienne L. Meiring, Counsel to the Commission
Marcus A. McGhee, Staff Attorney to the Commission
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-JD-466 | February 4, 2019   Page 6 of 6